36 F.3d 1103
74 A.F.T.R.2d 94-6384
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Morton KORNBLUM, Petitioner-Appellant,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 94-70062.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 14, 1994.*Decided Sept. 19, 1994.

Before:  BROWNING, WRIGHT, and CANBY, Circuit Judges.


1
MEMORANDUM**


2
Morton Kornblum filed a petition to redetermine his deficiency and addition to tax for tax year 1990.  The Tax Court dismissed it for failure to state a claim.  He appeals pro se.1  We have jurisdiction under 26 U.S.C. Sec. 7482 and affirm.


3
The petition challenges a $4,769 deficiency and a $954 addition to tax imposed by the IRS for tax year 1990.  He claimed an overpayment of $11,820,000.  His amended petition claimed an overpayment of $15,634,000.  He based these claims on money owing from his previous unsuccessful suits against the IRS.


4
The Tax Court properly dismissed Kornblum's petition for failure to state a claim because he sought to dispute his 1990 tax year deficiency on grounds not relevant to that tax year.  26 U.S.C. Secs. 6213(a), 6214(b);   First Sec. Bank, N.A. v. Commissioner, 592 F.2d 1046, 1048 (9th Cir.1979).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


1
 We review de novo a judgment on the pleadings.   Urban v. Commissioner, 964 F.2d 888, 889 (9th Cir.1992)